                                                                                         FILED
                                                                                2019 May-15 PM 03:59
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION


MANUEL DURAN ORTEGA,                      )
                                          )
      Petitioner,                         )
                                          )
v.                                        )   Case No. 4:19-cv-00527-LSC-JEO
                                          )
JONATHAN HORTON, et al.,                  )
                                          )
      Respondents.                        )


                                     ORDER

      This is an action on a petition for writ of habeas corpus brought pursuant to

28 U.S.C. § 2241 by Manuel Duran Ortega. The petitioner challenges the legality

of his continued detention by federal immigration authorities pending his removal

from the United States under the Immigration and Nationality Act, 8 U.S.C. § 1101

et seq.;See also generally Zadvydas v. Davis, 533 U.S. 678 (2001). On April 5,

2019, the undersigned entered an order requiring the respondents to appear and

show cause why the relief requested by the petitioner should not be granted. The

respondents submitted an answer and response on May 6, 2019.

      The petitioner shall have fifteen (15) days from the date of this order to

reply to the respondents’ answer. Thereafter, the court will take the petition under
advisement for consideration of summary disposition in light of the respondents’

answer and any reply submitted by the petitioner.

      The Clerk is DIRECTED to serve a copy of this Order on counsel of record.

      DATED this 15th day of May, 2019.



                                      _________________________________
                                      JOHN E. OTT
                                      Chief United States Magistrate Judge
